UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA
v.

GIOVANI ALEXANDER ALECIO, a/k/a
“WHITEBOY,”

Defendant.

 

CRIMINAL NO. H-4:17-00651-2

C0)C0>C03C0’>¢0>C03¢0>(0>

PRELIMINARY ORDER OF FORFEITURE

Following the Defendant’s conviction and based on the evidence in the record, the Court

finds that the United States of America has established the requisite nexus between the property

listed below and the offense of conviction

lt is ORDERED that:

1. The following property is forfeited to the United States of America:

a. One (l) Glock 42 .38

Semiautomatic pistol, serial number ABEN203;

b. One (l) Smith and Wesson .380 semiautomatic pistol, serial number
KAX2833;
c. One (l) Stoeger Courgar SOOOF 9-rnilimeter semiautomatic pistol, serial

number T6429-l3A02 889; and

d. One (l) Smith and Wesson SW40VE 40-caliber semiautomatic pistol, serial
number PBD3743.
2. The United States of America is authorized to seize the forfeited property. See 18

U.s.C. § 924(d)(1).

 

3. The United States of America

shall publish notice of this forfeiture order and shall

send notice to any person who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding

 

4. Any person, other than the l)efendant, asserting a legal interest in the forfeited
property may, within thirty (30) days of the final publication of notice or receipt of notice,
whichever is earlier, petition the Court for a hearing to adjudicate the validity of the alleged interest
in the property. l

5. This forfeiture order shall be inade a part of the Defendant’s sentence and included

in the judgment

Signed at Houston, Texas, on r\D\ col 6 lk \ L’l/ , 2019.

 

 

